Citation Nr: 0703998	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, based upon a reopened claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1943 to 
November 1945, and from January 1948 to August 1949.   He 
died in December 1963.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
the cause of the veteran's death based upon the absence of 
new and material evidence to reopen the claim.  

The veteran testified at a September 2003 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board reopened and remanded the case for further 
development in April 2004.  The Board again remanded the case 
in December 2005.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1. The veteran died in December 1963; the certificate of 
death and autopsy report show that the immediate cause of 
death as massive pulmonary embolism due to thrombophlebitis 
in the right leg.

2.  At the time of his death, the veteran was service-
connected for grand mal epilepsy, evaluated as 60 percent 
disabling, and was in receipt of a total disability rating 
for compensation purposes based on individual unemployability 
due to his service-connected disability (TDIU).

3.  The medical evidence of record demonstrates that massive 
pulmonary embolism due to thrombophlebitis in the right leg 
resulted in the veteran's death; pulmonary embolism and 
thrombophlebitis in the right leg are not shown to be 
etiologically related to active service.

4.  The preponderance of the evidence of record shows that 
the veteran's service-connected grand mal epilepsy was not an 
immediate or underlying cause of the veteran's death, and did 
not contribute substantially or materially to cause his 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2002 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  VA also asked the 
appellant to provide any evidence that pertains to her claim.  

September 2006 correspondence provided the appellant with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  However, 
despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, certificate of death, 
autopsy, VA treatment records, VA medical opinions, private 
medical opinions, the appellant's Board hearing testimony, 
and various lay statements have been associated with the 
claims file.  VA has provided the appellant with every 
opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  The appellant and 
her representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2006).   Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  A principal cause of 
death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c) (2006).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 
§ 3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The facts of this case show that the veteran died in December 
1963.  The December 1963 certificate of death lists the 
immediate cause of death as massive pulmonary "emphysema" 
due to thrombophlebitis in the right leg.  An autopsy report 
completed the following day shows that the veteran's 
immediate cause of death was due to massive pulmonary 
"embolism" and not "emphysema".

At the time of the veteran's death, his sole service-
connected disability was grand mal epilepsy, evaluated as 60 
percent disabling.  Additionally, the veteran was in receipt 
TDIU benefits due to his service-connected disability.

The appellant claims that the veteran's service-connected 
grand mal epilepsy caused or contributed to the veteran's 
death.  She reported that she was with the veteran when his 
final seizure began just before his death.

VA medical records from November 1963 show that the veteran 
had a history of seizure disorder.  Three days prior to his 
admission, he stopped taking his medication, had onset of 
severe frontal headaches, and had two hard seizures on the 
day of admission.  He was diagnosed with temporal lobe 
epilepsy and depressive reaction.  

The veteran's December 1963 terminal hospital records show 
that the veteran was admitted to the hospital with chest pain 
and shortness of breath.  He was noted to be in good health 
until 3 weeks prior to admission when a horse fell on the 
veteran and rolled over him.  The veteran sustained an injury 
to his right leg and right chest, had several large hematomas 
on his right leg, and received a nerve block for a fractured 
rib.  Two weeks prior to admission, he began to have dyspnea 
on exertion and coughing which continuing until 6 days prior 
to admission when dyspnea on exertion increased and the 
veteran felt chest pain.  He continued to have these symptoms 
until admission.  

Terminal hospital records show that the diagnosis at death 
was: (1) multiple small pulmonary emboli, (2) saddle embolus 
to the pulmonary artery, (3) post-traumatic seizures, and (4) 
chronic depressive reaction.  A December 1963 autopsy report 
and record of hospitalization also list the aforementioned 
diagnoses as the veteran's established clinical diagnoses.  
The hospital report further notes that the diagnosis of 
multiple small pulmonary emboli was primarily responsible for 
the major part of the veteran's stay in the hospital.  The 
autopsy report lists pathological diagnoses of: (1) massive 
pulmonary embolism, (2) pulmonary infarction, right upper and 
left lower lobes, due to the pulmonary embolism, (3) 
hypertrophy and dilation of the right ventricle, (4) chronic 
congestion of spleen, liver, and kidneys, (5) 
thrombophlebitis of right leg veins, and (6) benign prostatic 
hypertrophy. 

In a March 1964 VA opinion, the examiner noted that the 
veteran's death certificate should have read, "massive 
pulmonary embolism" not "massive pulmonary emphysema." The 
examiner also noted that the veteran had a seizure prior to 
his respiratory arrest and death.  He opined that the seizure 
was in no way related to the veteran's service-connected 
grand mal epilepsy.  He further opined that the seizure was a 
reflex convulsion as a result of a massive occlusion of a 
large pulmonary vessel from an embolus.

The appellant submitted a May 1991 statement from Dr. C.B.M..  
Based on discussions with the appellant, Dr. C.B.M. stated 
that it was quite possible that the veteran died of a seizure 
with subsequent respiratory arrest as a co-morbidity to his 
cause of death.  The Board notes that medical opinions 
premised upon an unsubstantiated account of a claimant are of 
no probative value and do not serve to verify the occurrences 
described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, the 
Board finds that Dr. C.B.M.'s statement was speculative in 
nature.  VA regulation provides that service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Accordingly, Dr. C.B.M.'s statement 
cannot be considered as material evidence.  

An April 2005 VA opinion reflects a review of the veteran's 
medical record and claims file.  The VA examiner stated that 
the veteran died in December 1963 after he had multiple 
pulmonary emboli and a saddle embolus to the pulmonary artery 
and the immediate cause of death was pulmonary infarction 
secondary to massive pulmonary embolism.  The examiner noted 
findings in the medical record prior to the veteran's 
admission.  After reviewing all of the veteran's hospital 
records, the examiner opined that there was no evidence that 
the veteran's immediate cause of death or his service-
connected seizure disorder in any way led to his death.  The 
examiner stated that the veteran had pulmonary emboli, as is 
evidence by his history, physical examination, chest x-ray, 
and EKG, and that there was no medical evidence to suggest 
that his service-connected seizure disorder led to any of the 
problems leading to his death.  

The appellant submitted a July 2004 opinion from Dr. C.R.  
Dr. C.R. recounted the veteran's in-service and post-service 
history, apparently as reported by the appellant.  Dr. C.R. 
also noted findings on the veteran's autopsy report, stating 
that the findings confirmed multiple small pulmonary emboli, 
and one large blood clot occluding the pulmonary artery 
completely.  Dr. C.R. opined that the blood clot was more 
likely than not dislodged from the right lower extremity by 
the violent muscular contractions that occurred as a direct 
result of the seizure that preceded his actual terminal 
event, and produced the terminal picture described clearly in 
his death summary.  He stated that the records showed that 
one of the veteran's terminal diagnoses was post-traumatic 
seizures, and he indicated that a seizure provoked his 
terminal event. 

The Board remanded the case for a VA medical opinion to 
determine if it was at least as likely as not that the 
veteran's service-connected epilepsy caused or materially 
contributed to his death, and to address the medical opinions 
already of record.  A medical opinion was provided in 
September 2006.  The Board notes that this opinion was 
provided by the same VA examiner who issued the April 2005 VA 
opinion. The examiner reviewed claims file, including the 
July 2004 opinion from Dr. C.R.  She stated that according to 
Dr. C.R., the veteran's seizure led to the breakdown of a 
clot from his legs to his lungs.  She stated, however, based 
on the veteran's death summary, that it was obvious in his 
history that the veteran had evidence of pulmonary embolism 
even before he was admitted to the hospital.  

The VA examiner indicated that the veteran had dyspnea on 
exertion, coughing, and chest pain prior to admission.  She 
stated that these are all symptoms of a pulmonary embolism.  
The veteran continued to have these symptoms until the 
evening prior to admission when he felt marked shortness of 
breath, severe chest pain, and coughed up a small amount of 
blood.  The VA examiner indicated that this went in favor of 
a pulmonary embolism or a probable infarction of the lung.  
His examination and EKG results revealed the same.  She 
stated that the hospital course was also indicative of an 
acute pulmonary embolism prior to seizure.  Chest x-rays and 
a repeat EKG also reflected multiple pulmonary emboli at that 
time.  The VA examiner concluded that it was obvious, even 
before the seizure, that the veteran was already having 
pulmonary embolism, which was the main cause of his death.  
The examiner opined that the veteran's final seizure did not 
contribute in any way to the dislodgement of the emboli, did 
not cause his death to hasten in any way, and was not 
directly related to his death in any way.  She stated that 
the veteran died of pulmonary embolism leading to a pulmonary 
infarction and the main cause of his death was his injury 3 
weeks prior to admission when a horse fell and rolled over on 
him where he suffered injury to his right leg and right 
chest.  

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  In this case, the 
Board finds that the April 2005 and September 2006 VA 
examiner provides the most competent evidence as to the 
veteran's cause of death.  The VA examiner reviewed all of 
the veteran's medical records and rendered an opinion based 
on the medical evidence of record.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when VA gives an adequate statement of reasons and bases).  
In contrast, Dr. C.R.'s opinion appears to be based in part 
on a history as provided by the appellant, and his opinion is 
not supported by the medical evidence of record.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Thus, based on the April 2005 and 
September 2006 VA opinions, the Board finds that service 
connection for the veteran's cause of death is not warranted.  
The veteran is shown to have died from a massive pulmonary 
embolism due to thrombophlebitis in the right leg.  His cause 
of death is not shown to be etiologically related to service.  
The most persuasive medical evidence does not show that the 
veteran's service-connected grand mal epilepsy was an 
immediate or underlying cause of the veteran's death, nor did 
grand mal epilepsy contribute substantially or materially to 
cause his death

The Board has also considered the appellant's own statements 
in support of her claim.  The Board acknowledges the 
appellant's belief that the veteran's cause of death was 
related to his service-connected disability.  However, where 
the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


